EXHIBIT 12.1 CADIZ INC. COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES AND COMBINED FIXED CHARGES AND PREFERRED DIVIDENDS Year Ended December31, ($ in thousands) Earnings: Pre-tax loss from continuing operations ) Fixed charges (see detail below) Pre-tax loss from continuing operations plus fixed charges ) Fixed charges: Interest expense, net Total fixed charges Excess of Fixed Charges over Earnings Excess of Combined Fixed Charges and Preferred Stock Dividend Requirements over Earnings For the purpose of calculating both the ratios of earnings to fixed charges and earnings to combined fixed charges and preferred stock dividend requirements, earnings represent net income from continuing operations before the cumulative effect of change in accounting principles, less undistributed equity earnings, plus applicable income taxes plus fixed charges.Fixed charges, excluding interest on deposits, are comprised of interest expense (other than on deposits).There were no preferred stock dividend requirements during these periods.
